DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for Data center having Sky light, which opens during fire, does not disclose, teach or suggest, following subject matter in claims:  
a firefighting environment index monitoring device arranged inside the
modular data center; and
a monitoring and interacting device arranged in a monitoring room outside the modular data center, and connected with the electric skylight and the firefighting environment index monitoring device, the monitoring and interacting device being adapted for receiving monitoring information of the firefighting environment index monitoring device, and opening the electric skylight upon determination that a firefighting-related issue occurs inside the modular data center. 

The closest references to the present invention are believed to be as follows:
1-Prior arts JENTOFT and Lundsgaard, Disclose skylight opens in case of fire but does not disclose receiving monitoring information of the firefighting environment 
2-Prior art Gauthier; Disclose Data Center (Fig. 1) having fire-suppression equipment (110) and Fire-detection (222) e.g. with smoke detection, dry foam, carbon dioxide gas, sprinkler, etc., to detect and/or extinguish fires but does not disclose skylight.
3-Prior arts Day, Chen and Armillas, also disclose data center with having fire-suppression equipment and Fire-detection e.g. with smoke detection, dry foam, carbon dioxide gas, sprinkler, etc., to detect and/or extinguish fires but does not disclose skylight.
4-Prior art GAO Fire protection cold channels, skylights, sensing and control of fire through fire protection device, and further control device to operate skylight in the event of fire, but does not disclose monitoring and interactive device is provided in a control room outside the modular data center.

As explained above prior arts, GAO, JENTOFT, Lundsgaard, Gauthier Day, Chen and Armillas, disclose related structural elements for Data center having Sky light which opens during fire, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835